     Case 2:21-cv-00641-RFB-BNW Document 13 Filed 07/09/21 Page 1 of 2



      Rory T. Kay, Esq. (NSBN 12416)
 1    Tara U. Teegarden, Esq. (NSBN 15344)
      McDONALD CARANO LLP
 2    2300 West Sahara Avenue, Suite 1200
      Las Vegas, Nevada 89102
 3    Telephone: (702) 873-4100
      rkay@mcdonaldcarano.com
 4    ttegarden@mcdonaldcarano.com
 5    Attorneys for Defendant
      Early Warning Services, LLC
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                     FOR THE DISTRICT OF NEVADA
 8
      SAILIJA STARIA,                                        Case No. 2:21-cv-00641-RFB-BNW
 9

10                     Plaintiff,                            STIPULATION AND ORDER TO
                                                             EXTEND DEADLINE FOR EARLY
11    v.                                                     WARNING SERVICES, LLC TO FILE
                                                             RESPONSIVE PLEADING
12    EARLY WARNING SERVICES, LLC;
      LEXISNEXIS RISK SOLUTIONS, INC.;                       [Second Request]
13
                 Defendants.
14

15

16            Defendant Early Warning Services, LLC (“EWS”) and Plaintiff Sailija Staria (“Plaintiff”)

17    (collectively, the “Parties”), by and through their attorneys, and pursuant to LR IA 6-1, submit the
18    following Stipulation to Extend Time to File Responsive Pleading up to and including July 23, 2021.
19    In support of the Stipulation, the parties state the following:
20            1.       EWS executed a waiver of service and its responsive pleading was originally due
21    June 25, 2021.
22            2.       In order to allow the Parties to engage in the informal exchange of information
23    regarding the claims against EWS, the Parties stipulated to an extension of time through July 9, 2021
24    for EWS to file its responsive pleading. (ECF No. 11.)
25            3.       The Parties are continuing to engage in the exchange of information and, therefore,
26    EWS requests a second short extension of time to allow the Parties sufficient time to review and
27    discuss this information.
28



      117561140v1
     Case 2:21-cv-00641-RFB-BNW Document 13 Filed 07/09/21 Page 2 of 2




 1            4.      Counsel for Plaintiff has agreed to the requested extension and the requested

 2    extension will not impact any other deadlines in this case.

 3            5.      This is the second request to extend the deadline for EWS to file its responsive

 4    pleading.

 5            6.      This request for an extension of time is not intended to cause any undue delay or

 6    prejudice to any party.

 7            7.      Therefore, the Parties hereby stipulate that the deadline for EWS to file its responsive

 8    pleading shall be extended through July 23, 2021.

 9
      Respectfully submitted this 9th day of July, 2021.
10
       KRIEGER LAW GROUP, LLC                             McDONALD CARANO LLP
11

12     By: /s/ Shawn Miller                               By: /s/ Rory T. Kay
           Shawn Miller, Esq. (NSBN 7825)                   Rory T. Kay, Esq. (NSBN 12416)
13         2850 W. Horizon Ridge Pkwy., Ste. 200            Tara U. Teegarden, Esq. (NSBN 15344)
           Henderson, Nevada 89052                          2300 West Sahara Avenue, Suite 1200
14         smiller@kriegerlawgroup.com                      Las Vegas, Nevada 89102
                                                            rkay@mcdonaldcarano.com
15          Attorneys for Plaintiff Sailija Staria          tteegarden@mcdonaldcarano.com

16                                                           Attorneys for Defendant Early Warning
                                                             Services, LLC
17

18

19
                                                           IT IS SO ORDERED:
20

21
                                                           ________________________________
22                                                         UNITED STATES MAGISTRATE JUDGE
                                                                  July 12, 2021
23                                                         DATED: ________________________

24

25

26

27

28


                                                     Page 2 of 2
      117561140v1
